 552DECISIONSOF NATIONAL LABOR RELATIONS BOARDtion 2 (5) of the Act which is required to comply with the filingprovisions of Section 9 (f), (g), and (h) of the Act.'Accordingly, the holding of the election directed herein isconditioned on the compliance of District 5 with the filing re-quirements of the Act. The direction of electionis also subjectto the notice to show cause which the Board issued April 20,1954,concerning the compliance status of International Fur &Leather Workers Union of United States and Canada. No electionshall be held unless District 5 and the Petitioner are in com-pliance.3.A question affecting commerce exists concerning the rep-resentation of employees of the Employer withinthe meaning ofSection 9 ((;) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in cutting, buying, processing,and selling lumber.The Petitioner seeks a unit of all main-tenance and production employees. Although the Employerstated that it would take no position concerning the appropriateunit,there was agreement between the parties on exclusionsfrom the unit.We find that all maintenance and productionemployees at the Employer'slumber operation located atBeaufort,North Carolina,including the wood employees,truck-drivers, caterpillar drivers, firemen, sawyers in the woods,and sawman, but excluding the woods foreman,the officers ofthe Employer,office clerical employees,employees of con-tractors,guards, professionalemployees,and supervisors asdefined in the Act,constitute a unit'appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) of the Act.Text of Direction of Election'omitted from publication.]Member Beeson took no partinthe consideration of the aboveDecision and Direction of Election.9 SeeUnited Tanners, Inc., 103 NLRB 760; Franklin Tanning Company, 104 NLRB 192.4Subject to the conditions set forth in paragraph numbered 2.DECCA RECORDS, INC. (BRUNSWICK RADIO CORPORATION)andINTERNATIONAL UNION OF ELECTRICAL, RADIOAND MACHINE WORKERS, CIO, Petitioner. Case No. 35-RC-888. April 23, 1954SUPPLEMENTAL DECISION and CERTIFICATION OFREPRESENTATIVESOn February 2, 1954,Hearing OfficerClifford L.Hardy dulyissued and served on the parties his report on objections toconduct affecting election in the above-entitled proceeding,finding that the evidence did not support the Petitioner's ob-108 NLRB No. 76. DECCA RECORDS, INC. (BRUNSWICK RADIO CORPORATION)553jections and recommending that the Intervenor be certified.Thereafter,the Petitioner filed exceptions to the report and abrief.The Board has reviewed the rulings made by the hearingofficer at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Board hasconsidered the hearing officer's report, the exceptions and brief,and the entire record in the case,and hereby adopts the findings,conclusions,and recommendations of the hearing officer.The Petitioner urges the Board to credit testimonynot cred-ited by the hearing officer,and to discredit testimony creditedby thehearing officer.However,there is no adequate support inthe record for disturbing the hearing officer's credibilityfind-ings, and we accordingly affirm them.The Petitioner'sprincipal argument on the facts is thatFloorladyDodson's authentication of the rumor that the plantwould close if the Petitioner won the election,although made Zmonths before the election,is sufficient ground for voiding theelection.However,when the Petitioner brought the rumor tothe attention of Manager Kinsman shortly before the election,Kinsman denied that it was true,and the Petitioner dropped thematter.The Petitioner thereafter issued a handbill of its ownto the employees reading in part as follows:Q.Will the Companyclose the plant when theIUE-CIOis elected?A. Thisquestion was answeredby Mr.Kinsman at ameeting where both parties were present."This companyhas no intention of closing this plant no matter who iselected."The Petitioneralso arguesthat the Employer failed to pre-vent some employee activity on behalf of the Intervenor on Com-pany time and property. However,there was no proofthat theEmployer refused the Petitioner similar treatment. Althoughthe Petitioner complained to the Employer that activity on itsbehalf was being curbed, the evidence does not prove the truthof any such complaints. Accordingly, we agree with the hearingofficer that the record does not support the Petitioner's objec-tions to the election.As we agree with the hearing officer in overruling the Peti-tioner's objections to the election, and as a majority of thevalid votes in that election were cast for the Intervenor, weshall, as recommended by the hearing officer, certify the In-tervenor as the collective-bargaining representative of theemployees in the appropriate unit.[The Board certified Local Union 1715, International Brother-hood of Electrical Workers, AFL, as the designated collective-bargaining representative of the Employer's production andmaintenance employees at the Richmond, Indiana, plant, in- 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDcluding plant clerical employees but excluding office clericalemployees,technical employees,guards, professional em-ployees,.and supervisors as definedin the Act.]Member Beeson took no part in the consideration of theabove Supplemental Decision and Certification of Representa-tive s.NEW YORK SHIPPING ASSOCIATION AND ITS MEMBERSandINTERNATIONAL LONGSHOREMEN'S ASSOCIATION, IN-DEPENDENT, and AMERICAN FEDERATION OF LABOR,INTERNATIONAL LONGSHOREMEN'S ASSOCIATION. CaseNo. 2 -RM -556. April 26, 1954ORDER DENYING MOTIONOn April 13,1954,the New York Shipping Association andthe United Fruit Company filed a telegraphic motion with theBoard,requesting that the Board amend the unit heretoforefound appropriate by including therein the employees of theUnited Fruit Company. On April. 19, 1954, the InternationalLongshoremen'sAssociation,Independent,sent a telegram tothe Board in which it agreed with the request of the New YorkShipping Association and the United Fruit Company. On April19, 1954,theAmerican Federation of Labor,InternationalLongshoremen'sAssociation,sent a telegram to the Board inwhich it took no positionwith respectto the said motion,statingthat it will abide by the decision of the Board on the motion.The Board has carefully considered the motion,the tele-graphic statements,and the entire record in this case. We notethat at no time material herein was the United Fruit Companya member of the New York Shipping Association; that it did notjoin in the petition filed by the New York Shipping Associationon October 22, 1953,under Section 9 (e) (1) (B)of the Act, ormove to intervene in this proceeding prior either to the initialrepresentation hearing or to the election heretofore held hereinon December 21 and 22, 1953,or within a reasonable timethereafter;that in its decision issued December 16, 1953, theBoard described the appropriate unit herein as one comprisingthe"employees of the members of the New York ShippingAssociation";that in its order directing ahearing on objectionsissued February 17, 1954, the Board stated that "the UnitedFruit Companyat no time material to this proceeding was amember of the Association,and the employees of that Companywere clearly not included in the Associationwide unit foundappropriate by the Board in the Decision and Direction ofElection issued on December 16,1953"; and that for the firsttime, at this late stage of this proceeding,the United FruitCompany applied to the Board to have its employees included108 NLRB No. 93.